Citation Nr: 0631004	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
fracture, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to special monthly compensation for aid and 
attendance/housebound status.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967. 

In February 2006 the Board of Veterans' Appeals (Board) 
denied entitlement to restoration of 100 percent disability 
evaluations for service-connected right iliac aneurysm, left 
iliac aneurysm, and abdominal aortic aneurysm and denied an 
increased evaluation for service-connected hypertension; the 
Board remanded the issues listed on the title page to the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) for additional development.  


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the left ankle.

2.  Service connection is currently in effect for fracture of 
the left ankle, 20 percent disabling; deep vein thrombosis of 
the left leg, 20 percent disabling; hypertension, 10 percent 
disabling; tinnitus, 10 percent disabling; and abdominal 
aortic aneurysm, right iliac aneurysm, left iliac aneurysm, 
and bilateral hearing loss, all of which are noncompensably 
disabling.

3.  The veteran has completed high school.  He has worked in 
food sales; he last worked full-time in November 2003.

4.  Manifestations of the veteran's service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.

5.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

6.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected left ankle fracture have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.341, 4.16 (2006).

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or housebound status have not been met.  
38 U.S.C.A. § 1114, 1502, 1521, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The RO sent the veteran a letter in April 2003, with a copy 
to his representative at the time, in which he was informed 
of the requirements needed to establish entitlement to 
increased ratings.  He was sent a letter in January 2005 in 
which he was informed of the requirements needed to establish 
entitlement to a total disability rating based on individual 
unemployability.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), notice was provided later in the appeal 
process on the issue of entitlement to special monthly 
compensation.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
September 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to special 
monthly compensation.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter again explained 
the responsibilities of both the veteran and VA in obtaining 
evidence.  No additional private medical evidence was 
received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The January and September 
2005 letters said "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was informed of the applicable regulations on 
disability ratings and effective dates if any of his claims 
is granted in March 2006, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  It is clear from these 
letters that the RO was asking for any records related to the 
veteran's claims.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that relevant 
VA examinations were conducted in July 2004 and April 2006.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each of the issues 
addressed herein.  There is no indication in the record that 
additional evidence relevant to any of the issues decided 
herein is available and not part of the claims files.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds,  444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  A 
20 percent evaluation is the maximum evaluation for 
limitation of motion of the ankle under Diagnostic Code 5271.

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2006), a 20 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees, and a 30 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  

The normal range of motion of the ankle is from 0 to 20 
degrees of dorsiflexion, and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2006)

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected left ankle disability, which is the 
maximum schedular evaluation provided for loss of motion of 
the ankle.  The Board notes that the only diagnostic code 
that provides an evaluation in excess of 20 percent for ankle 
disability is Diagnostic Code 5270 for ankylosis, which 
involves immobility of the joint.  Consequently, to warrant 
an evaluation in excess of 20 percent for the veteran's 
service-connected left ankle fracture there would need to be 
evidence of ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  
However, when examined by VA in April 2003, dorsiflexion of 
the left ankle was 10 degrees and plantar flexion was 40 
degrees; movement on VA examination in April 2006 included 5 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
In fact, there is no medical evidence on file of ankylosis of 
the left ankle.  Consequently, a schedular evaluation in 
excess of 20 percent is not warranted under the applicable 
schedular criteria.  

Further, the facts of this case do not warrant a higher 
evaluation for functional impairment.  38 C.F.R. §§ 4.40, 
4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  However, as the veteran is receiving the maximum 
schedular rating for limitation of motion for his 
service-connected left ankle, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the schedular 
evaluations in this case are not inadequate.  Ratings in 
excess of the current ratings are provided in the Schedule 
for certain manifestations of the service-connected ankle 
disability, meaning ankylosis, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The evidence does not show that this 
service-connected disability "markedly" interferes with 
employment, despite the veteran's contentions.  When examined 
by VA in April 2006, the veteran's left ankle arthritis was 
described as moderate, and he had 5/5 plantar flexion 
strength and 4/5 dorsiflexion strength.  The evidence also 
does not show that the veteran has been frequently 
hospitalized due to his service-connected left ankle 
fracture.  Therefore, the RO's determination not to refer 
this case for extra-schedular consideration was appropriate.

Hence, the preponderance of the evidence is against a higher 
evaluation for the veteran's left ankle disability.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Rating Claim

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper or lower 
extremities, including the bilateral factor, will be 
considered as one disability.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board 


does not have the authority to assign an extraschedular total 
disability rating in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

Service connection is currently in effect for fracture of the 
left ankle, 20 percent disabling; deep vein thrombosis of the 
left leg, 20 percent disabling; hypertension, 10 percent 
disabling; tinnitus, 10 percent disabling; and abdominal 
aortic aneurysm, right iliac aneurysm, left iliac aneurysm, 
and bilateral hearing loss, all of which are noncompensably 
disabling.  The veteran's combined rating is 40 percent.  
Therefore, he does not meet the percentage rating standards 
for a total disability rating.  

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total rating on an extraschedular basis 
under the provisions of 38 C.F.R. §§ 3.321, 4.16(b).  See 
Bowling, 15 Vet. App. at 6.  For a veteran to prevail on a 
claim for entitlement to a total rating, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The veteran's current 
rating is itself recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

According to the evidence on file, the veteran has completed 
high school and has worked in food sales; he last worked 
full-time in November 2003.  The veteran underwent surgical 
repair of his abdominal aortic aneurysm in 2003, and it was 
reported on VA examination in July 2004 that he had major 
improvement in his wound healing and his abdominal 
discomfort.  He was able to walk 1/4 mile without difficulty, 
and he denied claudication in the lower extremities.  
Although he was awarded Social Security disability benefits 
beginning in November 2003 for aortic aneurysm and deep vein 
thrombosis of the left leg, and a private medical report in 
May 2005 diagnosed severe peripheral neuropathy, a June 2005 
electromyogram of the lower extremities was interpreted as 
normal except for mild sensory and motor polyneuropathy of 
the left leg.  The veteran's complained on VA examination in 
April 2006 that he had great difficulty standing or walking, 
and the examiner found that the veteran had poor balance and 
a "steppage-type" gait.  However, his left ankle arthritis 
was considered moderate, with alignment described as nearly 
anatomic on computed tomography scan, and he had left ankle 
strength of at least 4/5 on this examination.  Consequently, 
the Board finds that the medical evidence as a whole does not 
show that the veteran's service-connected disorders render 
him unable to obtain or retain employment.   

In short, for the reasons and bases expressed above, the 
Board concludes that entitlement to a total disability rating 
based on individual unemployability is not warranted. 

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against the 
veteran's claim for a total disability rating based on 
individual unemployability.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Special Monthly Compensation 

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  In that regard, 
compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

As noted above, service connection is in effect for fracture 
of the left ankle, 20 percent disabling; deep vein thrombosis 
of the left leg, 20 percent disabling; hypertension, 10 
percent disabling; tinnitus, 10 percent disabling; and 
abdominal aortic aneurysm, right iliac aneurysm, left iliac 
aneurysm, and bilateral hearing loss, 


all of which are noncompensably disabling.  The veteran's 
combined rating is 40 percent.  

The Board acknowledges that as a result of his various 
service-connected disabilities, the veteran currently 
experiences functional impairment, for which a combined 
rating of 40 percent has been assigned.  However, he is not 
blind, nor does he have loss of use of both feet or one hand 
and one foot due exclusively to his service-connected 
disabilities.  Additionally, he is neither helpless nor 
bedridden due to his service-connected disorders.

The veteran said on VA examination in April 2006 that he 
could stand for up to an hour at a time and that he could 
walk a few yards.  Although it was reported that the veteran 
had moderate limitations on his ability to bath, dress, go to 
the bathroom, or groom himself, there is no medical evidence 
or contention that he is unable to feed, bath, dress, go to 
the bathroom, or groom himself.  

Overall, the evidence of record does not demonstrate that, 
due solely to the veteran's service-connected disabilities, 
he is unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted. 

Additionally, the evidence does not warrant special monthly 
compensation due to housebound status because the veteran is 
not assigned a 100 percent rating for any service-connected 
disability.  In fact, the only service-connected disabilities 
assigned greater than a 10 percent evaluation are fracture of 
the left ankle, 20 percent disabling, and deep vein 
thrombosis of the left leg, which is also assigned a 20 
percent rating.  Moreover, the veteran is not 
institutionalized and is not substantially confined as a 
direct result of his disabilities to his dwelling and the 
immediate premises, as evidenced by the findings in April 
2006.  

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person and/or housebound status 
are not met.  38 U.S.C.A. §§ 1114(l)(s), 5103A; 38 C.F.R. § 
3.352.


ORDER

An increased evaluation for fracture of the left ankle is 
denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  

Special monthly compensation based on the need for regular 
aid and attendance and/or housebound status is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


